Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Objections
Claims 1-20 are objected to because they include acronyms without prior descriptions.   
Particularly, in claim 1, line 9, the acronym “OBSS” needs to described as overlapping basic service set, the acronyms STA (BSS STAs) in line 10 needs to be described as stations (basic service set stations). Further, in line 18, the acronym BFRP needs to be described as beamforming report poll. Further, in line 23, the acronym TB PPDU needs to be described as Trigger Based (PHY) protocol data unit, the acronym SIFS as interframe space. Correction is required. Similar correction is required to correct the same acronym issues in independent claim 15. Further, independent claim 11 require some of the same corrections. It is requested that every acronym be described prior to being used in the claims. Dependent claims 2-10 and 16-20 are objected for being based upon the independent claims 1, 11 and 15. 
Applicant is invited to call the examiner to discuss the objections mentioned above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2020/0336176) in view of Elsherif (US 20180109298).

Referring to claim 11, Seok disclose an apparatus of an access point (AP) (FIG. 1, abstract and Par. 15, “configuring the first wireless AP according to the first BF reports and the second BF reports.”), the apparatus comprising:  
78processing circuitry; and memory (Par. 21, “the wireless AP includes a processor and a memory coupled to the processor and including instructions executed by the processor to perform a method of collaborative sounding beamforming feedback”), wherein the processing circuitry is to configure to 79AP to operate as a master AP (AP1) to perform multi-AP coordinated beamforming 80(CBF) (Par. 19, “the first wireless AP performing collaborative beamforming to mitigate interference with the wireless STAs of the second BSS”. Par. 61, “Multi-AP Collaborative sounding beamforming”. Note that collaborative beamforming is equivalent to multi-AP coordinated beamforming 80(CBF). Note that the AP1 can be a named a master AP since claim language does not identify any specific features associated with the mast AP. Further, the prior art AP meets the requirements of the claimed master AP), 
81wherein to perform the multi-AP CBF, the processing circuitry is configured 82to:  83initiate a first sounding sequence with one or more STAs (BSS STAs) 84associated with the AP1 (Par. 52, “The NDPA frames 305 and 310 include a Collaborative BSSID subfield, and wireless AP1 and wireless AP2 set the Collaborative BSSID subfield to the BSSID of the corresponding collaborative AP when the AP triggers the collaborative sounding sequence with the collaborative AP.”. FIG. 2, 3, Par. 59, “NDPA frames 210 and 220 include a Collaborative BSSID subfield for identifying a basic service set (BSS) serviced by wireless AP1 or wireless AP2 … when the wireless AP (e.g., wireless AP1) triggers the collaborative sounding sequence with the corresponding collaborative AP”, “When an STA serviced by wireless AP1 or wireless AP2 receives an NDPA (e.g., NDPA 205 or 215), the STA measures the subsequent NDP (e.g., NDP 210 or 220), and calculates the data channel beamforming feedback (BF)”. Note that FIG. 2 shows AP1 transmitting NDPA which includes among other things sounding sequence. Further, the AP includes the first sounding sequence in a NDPA packet for the STA to receive it and the STA receives the NDPA. Note that BSS STAs (basic service set stations) are stations that belong to the current AP or AP1) and the one or more STAs (BSS STAs) associated with a second AP (AP2) (FIG. 10 step 2020, “a collaborative AP that services wireless STAs of a different BSS”. Par. 49, “When an STA serviced by wireless AP1 or wireless AP2 receives an NDPA (e.g., NDPA 205 or 215), the STA measures . . .  and calculates the data channel beamforming feedback (BF)”. Note that the STA can be serviced or be associated with AP1 or AP2. Thus, the NDPA that Packet that includes the sounding sequence is initiated for STAs of AP1 and AP2), Docket No. 1884.A48US112 Ref. No. AC9769-US 
wherein initiation of the first sounding sequence triggers the AP2 to join the sounding sequence to initiate a second sound sequence with the BSS STAs and the 88OBSS STAs (FIG. 3, and Par. 51, “performing a collaborative sounding measurement phase of a collaborative sounding protocol i”, “wireless AP2 transmits NDPA frame 310 after wireless AP1 transmits NDPA 305”. Par. 52, “The NDPA frames 305 and 310 include a Collaborative BSSID subfield, and wireless AP1 and wireless AP2 set the Collaborative BSSID subfield to the BSSID of the corresponding collaborative AP when the AP triggers the collaborative sounding sequence with the collaborative AP”. Note that AP2 transmits NDPA from 310 and the NDPA is set to BSSID subfield when AP triggers collaborative sounding sequence).
89Seok is not relied on for STAs as OBSS STAs and for wherein the processing circuitry is configured to:  90decode first CSI reports sent from the BSS STAs to the AP1 during the first 91sound sequence for use in determining direct channel information between the BSS 92STAs and the API; and  93decode first CSI reports sent from the OBSS STAs to the AP1 during the 94first sounding sequence  for use in determining interfering channel information 95between the OBSS STAs and the AP1.  

In an analogous art, Elsherif discloses OBSS STAs (Par. 51, “other STAs and OBSS APs would set their network allocation vector (NAV) for the appropriate duration of the MU-MIMO sounding sequence”. Note that other stations that communicate with OBSS APs with STA overlapping service set with the OBSS APs). Elsherif further discloses 89wherein the processing circuitry is configured to:  90decode first CSI reports (Par. 19, “obtain feedback information needed for beam-forming (typically one NDPA and one NDP are sent per sounding sequence). The sounding sequence may also involve the transmission of compressed beam-forming feedback (CBF) and/or beam-forming report poll”. Note that CSI stands for channel side information. One skilled in the art recognizes that CSI is equivalent to channel feedback, beamforming feedback or compressed beam-forming feedback) sent from the BSS STAs to the AP1 during the first 91sound sequence for use in determining direct channel information between the BSS 92STAs and the API (Par. 19, “The sounding sequence involves the transmission of a null data or no data packet announcement (NDPA) before an NDP to obtain feedback information needed for beam-forming (typically one NDPA and one NDP are sent per sounding sequence)”. Note that feedback provides channel condition information between an AP and a STA, thus, it provides a direct channel information between the BSS 92STAs and the API); 
and  93decode first CSI reports sent from the OBSS STAs to the AP1 during the 94first sounding sequence (Par. 19, “obtain feedback information needed for beam-forming (typically one NDPA and one NDP are sent per sounding sequence). The sounding sequence may also involve the transmission of compressed beam-forming feedback (CBF) and/or beam-forming report poll”. Note that CSI stands for channel side information. One skilled in the art recognizes that CSI is equivalent to channel feedback, beamforming feedback or compressed beam-forming feedback”) for use in determining interfering channel information 95between the OBSS STAs and the AP1 (Par. 52 and 77 “AP1 105-a also determines that the level of interference is such that more than one STA needs to be used for MU-MIMO sounding sequence protection”).  
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Seok by incorporating the teachings of Elsherif so that both channel information or CSI is received and interference level is determined, for the purpose of selecting the best channel in the MIMO communication system. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Allowable Subject Matter

Claims 1-10 and 15-20 would be allowed once the objections identified in section have been overcome. 
Claim(s) 12-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once the objections are overcome.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “the 98processing circuitry is configured to:  99encode a first null data packet (NDP) announcement frame (NDPA1) for 100transmission, the NDPA1 to initiate the first sounding sequence, the NDPA1 101encoded to include an identity (ID) of the AP2, identities of the one or more BSS 102STAs associated with the AP1 and identities of the one or more OBSS STAs 103associated with the AP2, 104wherein the NDPA1 is encoded to include a channel state information (CSI) 105format field in a user information field for each of the BSS STAs and the OBSS 106STAs, the CSI format field indicating a CSI feedback type, 107encode a first NDP (NDP1) for transmission a short-interframe spacing 108(SIFS) after the NDPA1, the NDP1 to be used by the BSS STAs and the OBSS 109STAs for preparing a CSI report;  110encode a first BFRP trigger frame for transmission a SIFS after the NDP1, 111the first BFRP trigger frame to solicit the first CSI report from the BSS STAs and to 112solicit the first CSI report from the OBSS STAs, the first BFRP trigger frame to 113allocate resource units to the BSS STAs and the OBSS STAs;  114decode the first CSI reports received from the BSS STAs and the OBSS 115 STAs, the first CSI reports received in an trigger based (TB) PPDU sent from the Docket No. 1884.A48US113 Ref. No. AC9769-US116 BSS STAs and the OBSS STAs an SIFS after transmission of the first BFRP trigger 117 frame, the TB PPDUs sent by the BSS STAs and the OBSS STAs in response to the 118first BFRP trigger frame and are received on the allocated resource units”, as in claim 12 along with the limitations of the intermediate and base claim11. Claims 13-14 depend on claim 12 and claim 12 depends on claim 11.
Further the prior art fails to disclose or suggest the limitations “15encode a first NDP (NDP1) for transmission a short-interframe spacing 16(SIFS) after the NDPA1, the NDP1 to be used by the BSS STAs and the OBSS 17STAs for preparing a CSI report;  18encode a first BFRP trigger frame for transmission a SIFS after the NDP1, 19the first BFRP trigger frame to solicit a first CSI report from the BSS STAs and to 20solicit a first CSI report from the OBSS STAs, the first BFRP trigger frame to 21allocate resource units to the BSS STAs and the OBSS STAs;  22decode the first CSI reports received concurrently from the BSS STAs and 23the OBSS STAs, the first CSI reports received in an trigger based (TB) PPDU sent 24from the BSS STAs and the OBSS STAs an SIFS after transmission of the first 25BFRP trigger frame, the TB PPDUs sent by the BSS STAs and the OBSS STAs in Docket No. 1884.A48US110 Ref. No. AC9769-US26 response to the first BFRP trigger frame and are received on the allocated resource 27 units, 28wherein inclusion of the identity of the AP2 in the NDPA1 indicates to the 29AP2 to join the first sounding sequence initiated by the AP1 by transmission of an 30NDPA2 to initiate a second sounding sequence, an NDP2, and a second BFRP 31trigger frame, at least a SIFS after receipt of the first CSI reports, the second BFRP 32trigger frame to trigger second CSI reports from the BSS STAs and the OBSS STAs 33to the AP2, and  34wherein the processing circuitry is configured to decode the second CSI 35reports sent from the BSS STAs to the AP2 for use in determining interfering 36channel information between the BSS STAs and the AP2 for beamforming”, as in recited in independent claims 1 an d 15.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/Primary Examiner, Art Unit 2644